Citation Nr: 1130802	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  08-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2007 rating decision in which the RO denied service connection for bilateral hearing loss and for tinnitus.  In September 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2008.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in correspondence received in April 2010, the Veteran cancelled his hearing request.  

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran asserts that his exposure to loud noise during service caused his current bilateral hearing loss and tinnitus.  Specifically, he asserts in-service noise exposure while serving in Vietnam.  The Veteran reported exposure to loud noise on his base, which conducted maintenance operations on tanks and other heavy machinery.  The Veteran also reported exposure to rocket and mortar fire during the Tet Offensive.  

Service treatment records are negative for complaints, findings or diagnosis pertaining to hearing loss.  At separation, audiological testing did not reveal hearing loss, and no complaints of tinnitus were noted. 

The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to a claim for service connections.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   Likewise, service connection for tinnitus noted post-discharge may established upon a showing that there exists a medical relationship between the hearing loss and service, to include any noise exposure therein.

The first evidence of hearing loss post-service is a November 2006 VA audiological consultation report.  The Veteran then complained of hearing loss and tinnitus for many years.  The Board notes that November 2006 audiometric test results reflect hearing loss in each ear to an extent recognized as a disability for VA purposes.  See 38 C.F.R. § 3.385 (2010).  The examiner noted that the Veteran had normal hearing through 2000 Hertz with mild sensorineural hearing loss in the higher frequencies in the right ear and normal hearing through 1000 Hertz with mild to profound sensorineural hearing loss for the higher frequencies in the left ear.  

The Veteran has submitted letters and treatment records from several private physicians.  While the records from Dr. J. Z., Dr. J. B., and Dr. C. D. indicate that the Veteran's current bilateral hearing loss and tinnitus are related to service, none of the physicians provided a sufficient rationale for his conclusion, nor does it appear that any of the private physicians had an opportunity to review the claims file.  Significantly, the Veteran has not been afforded a VA examination in connection with the claims for service connection.

As the medical evidence currently of record is inadequate to resolve the claims for service connection for bilateral hearing loss, and for tinnitus, the Board finds that further examination and opinion by a VA ear, nose, and throat (ENT) physician or audiologist is needed to resolve the claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon,  20 Vet. App. at 83.  In the opinion, the examiner should specifically address the Veteran's assertions regarding in-service noise exposure and the in- and post-service medical records.

Accordingly, the RO should arrange for the Veteran to undergo a VA ENT examination or audiological evaluation (with associated testing), by an appropriate physician or audiologist.  The Veteran is hereby advised that failure, without good cause, to report to the scheduled appointment(s) may result in denial of the claims for service connection (as adjudication of the claims will be based on consideration of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled appointment(s), the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and the record before the VA examiner is complete, the RO should first obtain and associate with the claims file all outstanding, pertinent records.  

The record reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Manchester, New Hampshire.  The claims file currently contains VA medical records from the Manchester VAMC dated through August 11, 2009; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Manchester VAMC any outstanding records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims for service connection for bilateral hearing loss and for tinnitus.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Manchester VAMC any outstanding records of evaluation and/or treatment of the Veteran since August 11, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination or audiological evaluation, by an appropriate physician or audiologist, respectively, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the examiner should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  The examiner should also indicate whether the Veteran has tinnitus.

Then, with respect to each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure, as alleged.  In rendering the requested opinion, the examiner should specifically consider and discuss the in- and post-service treatment records.  Additionally, the examiner should discuss the private physician opinions.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled appointment(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate each claim on appeal in light of pertinent evidence and legal authority.

8.  If any  benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


